NUMBER 13-19-00009-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

JAMES HALSELL #02122411,                                               APPELLANT,

                                           V.

PATRICK B. MONTGOMERY,                                                  APPELLEE.


                   On appeal from the 156th District Court
                          of Bee County, Texas.


                         MEMORANDUM OPINION
Before Chief Justice Contreras and Justices Benavides and Hinojosa
             Memorandum Opinion by Justice Hinojosa

      This is an inmate civil suit. Appellant James Halsell, proceeding pro se, attempts

to appeal an “Order Regarding Motion for New Trial” which sets the underlying case for trial

on May 6, 2019. On January 17, 2019, the Clerk of this Court notified appellant that it

appeared that there was no final, appealable judgment so that steps could be taken to
correct the defect, if it could be done. The Clerk advised appellant that the appeal would

be dismissed if the defect was not corrected within ten days from the date of receipt of the

Court’s notice. More than ten days have passed and appellant has not filed a response to

our directive or otherwise corrected the defect.

       Generally, appeals may be taken only from final judgments. See City of Watauga

v. Gordon, 434 S.W.3d 586, 588 (Tex. 2014); Lehmann v. Har-Con Corp., 39 S.W.3d 191,

195 (Tex. 2001). Appellate courts have jurisdiction to consider appeals of interlocutory

orders only if a statute explicitly provides for such an appeal. Tex. A & M Univ. Sys. v.

Koseoglu, 233 S.W.3d 835, 840 (Tex. 2007); see City of Watauga, 434 S.W.3d at 588;

Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co.,

Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).

       An order granting a new trial is an unappealable, interlocutory order. Fruehauf

Corp. v. Carrillo, 848 S.W.2d 83, 84 (Tex. 1993) (per curiam); see In re Baylor Med. Ctr. at

Garland, 280 S.W.3d 227, 230–31 (Tex. 2008) (orig. proceeding) (“When a new trial is

granted, the case stands on the trial court’s docket ‘the same as though no trial had been

had.’”). “[E]xcept in very limited circumstances, an order granting a motion for new trial

rendered within the period of the trial court’s plenary power is not reviewable on appeal.”

Wilkins v. Methodist Health Care Sys., 160 S.W.3d 559, 563 (Tex. 2005).            The two

recognized exceptions are: (1) when the order was wholly void because it was not entered

in the term in which the trial was conducted; and (2) when the trial court specified in its

written order that its sole ground for granting the motion was that the jury’s answers to

special issues were conflicting. See id.; Johnson v. Fourth Court of Appeals, 700 S.W.2d
2
916, 918 (Tex. 1985); see also Sims v. Sims, No. 08-18-00068-CV, 2018 WL 2328222, at

*1 (Tex. App.—El Paso May 23, 2018, no pet.) (mem. op.). Neither of these situations

exists here. Accordingly, we dismiss the appeal for lack of jurisdiction.

                                                              LETICIA HINOJOSA
                                                              Justice

Delivered and filed the
21st day of February, 2019.




                                            3